 312DECISIONSOF NATIONAL LABORRELATIONS BOARDand I-B be sustained, that the election held on October 9, 1963, beset aside and a new election be directed.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]Imco Container Company of Harrisonburg,a Division of Con-solidatedThermo-PlasticsCompanyandTextileWorkersUnion of America,AFL-CIO.Case No. 5-CA-.425. August 14,1964DECISION AND ORDEROn February 27, 1964, Trial Examiner John P. von Rohr issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint, and recommended that' these allegations be dis-missed.Thereafter, the Respondent and the Union filed exceptionsto the Trial Examiner's Decision, and the Respondent filed a support-ing brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers' in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds, as discussed hereinafter, that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions andbriefs, and the entire record in this case, and hereby adopts the TrialExaminer's findings, conclusions, and recommendations.As reflected in his Decision, the Trial Examiner granted the Gen-eral Counsel's posthearing motion to dismiss the allegation of theviolation of Section 8(a) (5) of the Act.The Union has excepted tothis ruling, as well as to a related procedural ruling made by theTrial Examiner at the hearing with respect to the Union's authoriza-tion cards.We agree with these rulings of the Trial Examiner forthe following reasons :At a pretrial conference attended by representatives of the GeneralCounsel, the Union, and the Respondent, the cards upon which the148 NLRB No. 32. IMCO CONTAINER COMPANY OF HARRISONBURG; ETC.313Union based its claim of majority were inspected, and one of theRespondent's attorneys found 13 signatures he considered doubtful.On the first day of bearing, the General Counsel offered in evidence95 signed union authorization cards; 83 constituted a majority.Onthe following day, the 13 employees whose signatures the Respondenthad questioned were called to testify, without being told why theywere called, and 10 testified that they had not signed the cards bear-ing their purported signatures. Immediately after the introductionof this testimony, the Respondent requested permission to remove allthe cards from the hearing room to check their authenticity.TheTrial Examiner, over the General Counsel's objection, granted theRespondent's request, stating that he was doing so to expedite thehearing by eliminating the need to call 60 to 70 witnesses, and toavoid the expense of an adjournment which "would require bringingthe parties back [to the hearing] from considerable distance and atconsiderable expense."One of the Respondent's attorneys took the cards to the Respond-ent's plant, where he conducted individual interviews, in which hestated to each employee who had allegedly signed a card:We are here to get information in connection with an unfairlabor practice hearing.Did you sign this card or authorize any-one to sign in your behalf, please answer yes or no, this will inno way have any effect on your job.During these interviews, nine more employees denied their purportedsignatures; all of them so testified at the hearing on the same day theywere questioned by the Respondent.This testimony, together withthe testimony of the 10 who had earlier denied their signatures, would,if credited, defeat the General Counsel's claim as to the Union ma-jority status.'On November 14, 1963, after the close of the hearing, the Unionfiled with the Trial Examiner a motion to reverse his ruling per-mitting the removal of the cards, and to declare a mistrial.2OnSovember 15, the General Counsel filed a. motion with the TrialExaminer, urging that the S (a) (5) allegations of the complaint bedismissed on the ground that the record established that the Uniondid not represent a majority of the employees.On December 5, theTrial Examiner issued an order granting the General Counsel's mo-tion to dismiss the 8 (a) (5) allegations of the complaint, and re-atrirnled this ruling in his decision.The Union has excepted to theTrial Examiner's rulings in this matter, urges that a mistrial be de-1In'the course of the hearing,the Respondent stipulated that it had refused to bargainThe Union's appeal from the Trial Examiner's ruling had been denied by the Boardwithout prejudice to the right to file a similar motion with the Trial Examiner. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlared, and contends that the employees who were questioned at theplant by the Respondent's attorney were intimidated and their testi-mony, therefore, was not credible.The record, however, does not sustain the contention that the em-ployees who testified subsequent to the Respondent's investigationwere not testifying truthfully.The testimony in question was givenunder oath, in an opening hearing, and each witness was cross-examined by the General Counsel. Further, the Union adduced noevidence to contradict the employees who repudiated their purportedsignatures although some of the cards in question bore the initials ofJ. Colby Snyder, an International representative of the Union and itschief organizer at the Respondent's plant.A number of employeestestified that he had asked them to sign cards and they had refusedthese requests.'It is significant, in our opinion, that, prior tothe Respondent's investigation, 10 of the 13 employees who had beencalled to testify had repudiated the cards alleged by the Union tobear their signatures.No question has been raised as to the validityof their testimony. It was in the context of these repudiations by10 out of 13 employees that the Trial Examiner permitted the re-moval of the cards by the Respondent, for the stated purpose ofexpediting the hearing and avoiding the expense that an adjourn-ment would impose on the parties. In all the circumstances of thiscase, we find that even if erroneous the Trial Examiner's ruling per-mitting the Respondent to remove the cards and conduct anex parteinvestigation did not constitute prejudicial error nor an abuse of dis-cretion which would require that a mistrial be declared and a trialde novogranted.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Order recommended by the Trial Examiner, and ordersthat Respondent, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.3Snyder testified generally,before any of the cards had been repudiated,that he per-sonally secured the signatures of 65 to 70 employees,and that his initials appeared onthese cardsSnyder did not otherwise identify these card signers.After Snyder testified,10 of those employees whose signatures the Respondent had questioned before the hearingbegan repudiated their signatures;6 of these 10 repudiated signatures were on cardsinitialed by 'Snyder.Some of them testified that Snyder had solicited their signatures,but that they did not sign the cards.Snyder, later recalled as a witness by the GeneralCounsel,testified that he secured the signatures of one of the employees who had deniedsigning the card, but was not questioned as to the remaining employees who had repudi-ated their signatures.Subsequently,following the Respondent's investigation,nine moreemployees testified and repudiated their signatures, including four whose alleged authorizetion cards bore Snyder's InitialsSnyder was not called to rebut any of this testimonySome of the remaining cards which were repudiated were initialed by other employees,but they were not called to confirm the signatures thereonWith one exception,there-fore, the testimony of the employees who repudiated their purported signatures standsunrebutted. IMCO CONTAINER COMPANY OF HARRISONBURG,ETC.315MEMBER BROWN,dissenting:.Because of What I regard as gross error on the part of the TrialExaminer herein, I would declare a mistrial and remand this case fora new hearing before another Trial Examiner.As noted by my colleagues, the Trial Examiner, overruling objec-tions thereto, permitted the Respondent to remove from the hearingthe authorization cards admitted in evidence as proof of the Union'smajority representative status so that the Respondent could conductanex parteinvestigation of their authenticity.My colleagues coil-elude that this ruling of the Trial Examiner was neither an abuse ofhis discretion nor prejudicial error. I disagree.By this ruling and solely for expediting purposes, the Trial Ex-aminer knowingly permitted the Respondent not only to conduct a"star chamber" proceeding as a substitute for the protected andorderly Board hearing, but also supplied such proceeding with anaura of governmental sanction through the use of official Board exhibits.The effect was to grant to one of the parties a right whichthe Board alone is authorized to exercise.'This irregularity in pro-cedure alone is an abuse of discretion and I would find on that basisthat prejudicial error was committed.Moreover, if the prejudicialnature of the ruling is evaluated from the standpoint of its effect, thefacts also support the same conclusion rather than that reached in themajority opinion.For by his ruling the Trial Examiner enabledRespondent, with apparent authority, to subject employees to coerciveinterrogation on matters concerning employee freedoms which theAct was designed to protect.As a minimum requirement for ad-ministering the Act in accordance with the underlying congressionalintent and objective, the Board as a matter of policy should not per-mit suchex parteuse of evidence produced in a proceeding conductedunder its auspices.The wisdom of such a policy is graphically demon-strated where, as here, the Respondent has already manifested itsreadiness to use unlawful interrogation and threats as a means ofinterfering with those rights guaranteed its employees by the Act.With respect to the prejudicial effect of the ruling, either my col-leagues misconstrue the import of the Union's argument attackingthe procedure and the competency of the resulting testimony or theydeem it immaterial that the testimony was obtained under ' duress.For, in response to the Union's contention that because the employeesquestioned under the above circumstances were intimidated their tes-4 Contrary to the assertion of my colleagues,it is immaterial that the Trial Examiner'sruling occurred in the context of repudiations by other employees.For that testimony wasgiven in open court,subject to cross-examination,and protection against improper pres-sures, and hence met the test of due process.Such repudiations cannot be used to validatea procedure which departs from the essential legal standards. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimony was not competent and not to be credited, the majority opinionasserts, in effect, that because the employees are credited, their testi-mony is competent, whether or not they were intimidated.This isinverse reasoning which will not withstand the test of logic. It iscontrary to all standards for determining the probative value of evi-dence.And, in my view, it is tantamount to holding that the end(i.e., securing testimony which may be credited) justifies the means(i.e., engaging in intimidatory conduct), an approach to which I can-not subscribe.Whether or not the testimony is credible is immaterial to the issueunder consideration-i.e., whether the Trial Examiner's ruling wasprejudicial.That determination depends on whether the interroga-tion which was permitted was coercive.Accordingly, there is no occa-sion to evaluate the credibility of the witnesses unless and until it isdetermined that their testimony was competent, and that also dependsupon whether the interrogation was coercive.Therefore, the crucialissue is whether the questioning of employees was coercive in nature,the very point which my colleagues attempt to evade.Certainly, it is inherently coercive for an employer to engage ininterrogation such as occurred here, namely, confronting employeeswith officialBoard exhibits consisting of union membership cardsbearing their signatures and inviting refutation thereof.For thisreason, the Trial Examiner's ruling permitting such interrogation wasclearly erroneous and prejudicial.Further, the natural tendency oftheRespondent's conduct would be to intimidate and coerce em-ployees in the exercise of their Section 7 rights, and testimony se-cured as a result thereof is incompetent.In view of the foregoing, I would declare a mistrial and take allpossible steps to expunge the effect of the Trial Examiner's error andthe Respondent's conduct.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge, duly filed, the General Counsel for the National Labor RelationsBoard, for the Regional Director of Region 5 (Baltimore,Maryland), issued a com-plaint on June 28, 1963,against Imco Container Company of Harrisonburg, aDivision of Consolidated Thermo-PlasticsCompany,'herein called the Respondentor the Company,alleging that it had engaged in certain unfair labor practices af-fecting commerce within the meaning of Section 8(a)(1) and(5) of the NationalLaborRelations Act, as amended,61 Stat. 136,herein calledthe Act.TheRespond-ent's answer denies the allegation of unlawful conduct alleged in the complaint.Pursuant to notice,a hearing was held in Harrisonburg,Virginia,on September25, 26, and 27,1963, before Trial Examiner John P. von Rohr.All parties wererepresented by counsel and were afforded opportunity to adduce evidence,to examineand cross-examine witnesses,and to file briefs.A brief subsequentlywas filed bythe Respondent and it has been carefully considered.i The Company's name appears as amended at the hearing IMCO CONTAINER COMPANY OF HARRISONBURG, ETC.317Upon the entire record in this case, and from my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation with plants located in various States.The sole plant involved in this proceeding is located at Harrisonburg, Virginia, whereit is engaged in the manufacture and sale of plastic containers.During the last 12 months the Respondent manufactured, sold, and shipped finishedproducts valued in excess of $50,000 directly from its plant in Harrisonburg, Virginia,to points outside the State of Virginia.During the same period, it purchased goodsvalued in excess of $50,000 which were shipped to it from points located outsidethe State of Virginia.The Respondent concedes, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkersUnion of America,AFL-CIO,herein at times referred to as theUnion, is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The withdrawal of the Section 8(a) (5) allegationThe complaint in this case alleges,inter alia,that the Respondent refused tobargain with the Charging Union in violation of Section 8(a)(5) of the Act.Thisaspect of the case, which the General Counsel premised ona Joy Silk Milltypesituation,2 was fully litigated at the hearing.Subsequent to the close of the hearing, the General Counsel on November 15,1963, filed a motion with me to dismiss in its entirety those paragraphs of the com-plaint which alleged a violation of Section 8(a) (5) of the Act.The General Coun-sel's basis for such motion, as therein expressly stated, was that " the record hereinestablishes that the Charging Party did not represent a majority of the employees"in the appropriate unit at the time of the alleged refusal to bargain.On Novem-ber 21, 1963, I served upon all parties a notice to show cause why the aforesaidmotion to dismiss should not be granted.On November 29, 1963, the ChargingParty filed a response to the said notice to show cause.Upon consideration of all the foregoing, on December 5, 1963, I issued an ordergranting the General Counsel's motion to dismiss in its entirety the Section 8(a)(5)violation as alleged in the complaint.Accordingly, no further consideration willbe given to the refusal-to-bargain aspect of the case as initially raised by thecomplaint.B. Chronology of eventsOn February 28, 1962, following an organizational campaign, the Union lost aBoard-conducted representation election among Respondent's production and main-tenance employees.On or about October 20, 1962, J. Colby Snyder, an International representativeof the Charging Union, arrived in Harrisonburg and began a second organizationalcampaign among Respondent's employees.On March 12, 1963, the Union senta letter to the Respondent stating that it represented a majority of the employeesand requested a meeting for the purpose of negotiating a collective-bargaining agree-mentThe next day, March 13, the Union filed a representation petition in CaseNo. 5-RC-4127 and on April 2, 1963, the parties executed a consent-election agree-ment which scheduled April 26 as the date of the election.- On April 23 the Unionfiled the charge in the instant case and on April 25 the Regional Director calledoff the election scheduled for the next day.C. Interference, restraint, and coercion1.The wage increase; the alleged conferment of vacation benefitsIt is undisputed that on November 21, 1962, G. W. Butts, the Respondent's presi-dent, called a meeting of Respondent's employees and at this time announced,interalia,that the employees would receive a wage increase of 5 cents an hour,-such in-2 Joy Silk Mills, Inc,85 NLRB 1263 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrease to be effective the first pay period of March 1963.Butts conceded that atthe time of this announcement he was aware that Colby Snyder, an organizer fortheUnion, was in town and that he suspected Snyder was there for the purpose oforganizing Respondent's employees .3In agreement with the General Counsel's contention, I find that the announce-ment and the granting of the wage increase4during the Union's organizationalcampaign was violative of Section 8(a)(1) of the Act.This matter is so wellsettled that I do not deem it necessary to elaborate further, but reference may bemade to the recent Supreme Court decision inN.L.R.B. v. Exchange Parts Com-pany,375 U.S. 405. Indeed, in view of the vigorous antiunion campaign whichfollowed,including the other illegal conduct hereinafter found,itmay be con-cluded that the wage increase here was designed to thwart the Union's attempt toachieve representation status.5The complaint also alleges that the Respondent violated Section 8(a) (1) of theAct by announcing a change in vacation benefits on or about February 19, 1963.Apparently the General Counsel sought to prove that a notice which the Respond-ent distributed to its employees on February 19, 1963, announced an increase invacation benefits from the vacation policy theretofore set forth in a booklet whichRespondent distributed to all newly hired employees.However, the Respondentintroduced a notice which it had distributed to the employees on February 16, 1962,this notice incorporating the same improvements to the theretofore existing vacationpolicy as did the February 19, 1963, notice. It therefore being apparent that theRespondent did not grant new vacation benefits during the 1963 organizational cam-paign,I shall recommend that this allegation of the complaint be dismissed.2.Speeches to employees;conversations with employeesThe complaint broadly alleges that during the course of speeches to employeesand conversations with employees,Respondent's supervisors and managerial repre-sentativesmade threats and/or promises of benefits in violation of Section 8(a) (1)of the Act.The General Counsel called nine employee witnesses to give testimonyin support of these allegations.Unfortunately,and particularly in view of thevoluminous testimony adduced, the General Counsel did not file a brief setting forthhis contentions as to the specific utterances or conduct which he may claim to beunlawful.Accordingly,upon my consideration of all the testimony,I shall setforth only:(a) those statements made by supervisory employees which I find to beviolative of the Act; and (b) statements which would be violative of the Act ifbelievable, but concerning which there are issues of credibility.Ralph HansonIt is undisputed that Hanson,who supervises the largest department in the plant,made a speech to each of the three shifts of Respondent's employees, these occurringeither on Friday, April 19, or on Monday, April 22.These speeches were heldduring working hours in various areas of the plant where the employees were calledto assemble.While Hanson did not read from a prepared text, he testified, "I spokefrom a brief outline and then I opened the, discussion wide open to people to askquestions, and then we jumped here and yonder." 6 Employee Lucille Gooden testi-fied that Hanson opened the gathering which she attended by stating that "the com-pany was opposed to us inviting in a third party" and that he thereupon asked thegroups "who invited them over here, who had made it their business to invite them."Hanson did not deny this'testimony and admitted that he "asked the people if theyhad gone to anybody [at] Lynchburg to plead with these people to come and savethem from a terrible employer." I find the foregoing to constitute an unwarrantedinterrogation of the employees concerning their union activity and' that as such it'constituted a violation of Section 8(a)( I) ofthe Act .78Itmay be noted also that Snyder participated in the 1962 organizational campaign.4The wage increase was in fact granted on March 4, 19635 See alsoN L R B. v Pyne Molding Corporation,226 F. 2d 818(C.A. 2) ; The Bedford-Nugent Corp ,137 NLRB 1030, 1034.6In considering the testimony of the employee witnesses, I have taken into account thefact that Hanson spoke extemporaneously and that the employees who testified may havebeen present at different meetingsSWhen considered in the context of Respondent'swidespread antiunion campaign, I ampersuaded that the interrogation 'here had coercive implications and that it was not law-ful within the scope of theBlue Flashprinciple.Blue Flash Express, Inc.,109 NLRB 591. IMCO CONTAINER COMPANY OF HARRISONBURG, ETC.319There appears to be an issue whether Hanson, during the course of these meet-ings,made any unlawful threats or promises of benefit in his discussions with theemployees concerning certain company benefits which they enjoyed without a union.These include the following:The profit-sharing and insurance plans-During his talk to the employees,Hansonwas queried as to what would happen to the Company's profit-sharing plan if theUnion came in.Hanson testified that in reply he told the employees that if a profit-sharing plan was not negotiated in a contract the employee benefits accrued there-under would be frozen,that the employees would continue to draw interest on theprincipal,but that the principal could not be withdrawn until such time as the em-ployees left the Company.While in agreement with the foregoing,employeesMinnie Raynes and Mary Breedon credibly testified that Hanson pointed out in addi-tion that none of the Company's collective-bargaining,agreements in other plantsincluded a profit-sharing plan .8Employee Robert Witherow testified that Hansonsaid the profit-sharing plan would have to be negotiated if the Union came in. I donot credit the testimony of Agnes Heatwole to the extent that she quoted Hanson asflatly saying"our insurance and profit sharing would be taken away from us," nordo I credit the testimony of Edith Blose to the same effect.Upon consideration ofall the testimony on the subject,I am convinced,and I find, that Hanson did not tellthe employees that Respondent would remove its profit-sharing or insurance pro-grams in the event they selected the Union.His references to the absence of profit-sharing plan provisions in Respondent's contracts at other plants were factual mattersand I regard them as protected by Section 8(c) of the Act .9The 7-day workweek:Sometime before the Charging Union started its organiza-tional campaign,the Respondent changed from a 7-day workweek to a 5-day week.Clearly, the employees preferred the latter.The evidence reflects that during thetalks in question Hanson made reference to contracts in other plants which called fora 7-day workweek.Several employees testified to the effect that Hanson stated the7-day week would be restored at the Harrisonburg plant if the employees selectedthe Union.Hanson denied making any statement to this effect,itbeing his testi-mony that,"I told them that any 7-day operation would depend on contractualnegotiations." "10Employee Robert Witherow,a General Counsel witness, testifiedon direct examination that"He [Hanson]said if the Union came in, it would bea matter to be negotiated,he wouldn't say we would work or wouldn'twork, itwould have to be negotiated."I think Witherow's testimony is in keeping withthe facts and I find that Hanson's statements concerning the 7-day workweek wereunaccompaniedby anythreats or promises of benefit.As indicated heretofore,in the absence of specific contentions from the GeneralCounsel,I shall not detail those aspects of Hanson's talk to the employees whichI find do not include statements volative of the Act.But briefly summarized, theseincluded statements to the employees that:ii(a) unionization had not broughtsecurity to the employees of Respondent'sKansas City plant;(b) Respondent wasattempting to negotiate a 25-percent reduction in wage rates at its Belvedere plant8 The Respondent has various plants throughout the country,.some of which are orga-nized and some of which are notHanson in this instance had reference to collective-bargaining agreements in Respondent'sunionized plants.As noted hereinafter,Hansonand other of Respondent officials in their discussions with employees frequently comparedthe benefits at the Harrisonburg plant to those in the collective-bargaining agreements ofits organized plants-°,That Respondent's collective-bargaining agreements in other plants'.did not include aprofit-sharing plan is a matter which is uncontestedAs to employees Heatwole and-Blose,it is quite possible that Hanson's reference to the lack of profit-sharing plans in thesecontracts led them to the conclusions to which they testifiedImight state here-and this is true of all the testimony in this case-that the variancein the testimony concerning what was alleged to have been said in speeches that weremade more than 5 months prior to the hearing is quite understandableNot only domemories suffer from point of time, but it is, undoubtedly true that individuals listen tospeeches with various degrees of attentivenessThus, Agnes Heatwole, whose testimonyI can give but little credence,admitted that, "I didn't pay too much attention [to Hanson'stalk] because I had my mind made up how I was going to vote, and I sat there wondering."10Hanson testified that he told the employees if he had his "own personal say" theplant would operate 7 days a week,but that "I definitely expressed this as nay own per-sonal feeling at that time."Hanson's testimony to this effect is credited11There is no evidence,nor is there any contention,that the statements which followare untruthful or that they in any way constituted a misrepresentation of fact. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of sloppy work which followed organization of the plant; (c) certain clausesin Respondent's contract with unions, such as seniority and management right clauses,were fairly standard, but that negotiations would determine what finally appearedin any contract they might have; and (d) violence had occured in a dispute betweentwo unions at the Kansas City plant.12Norman SoutherlyIt is undisputed that Respondent authorized and encouraged its foremen to dis-play to the employees copies of collective-bargaining agreements which coveredemployees in certain of its organized plants.To this end the foremen carriedcopies of such contracts in their pockets to show to the employees when questionswere asked.However, the evidence discloses that it was not uncommon for theforeman to approach and initiate conversations with individual employees or smallgroups of employees concerning the present benefits which they enjoyed as con-trasted to possible disadvantages which might arise if they chose the Union.Dur-ing these conversations the foremen would refer to specific clauses in the contractswhich had been underlined, these including such clauses as the management-rightsclause and the absenteeism clause.As an illustration, employee Lucille Goodentestified that Norman Southerly, the general foreman under Hanson in the decorat-ing department, approached a small group of employees, including herself, anddisplayed a copy of the Kansas City contract.According to Gooden, whose testi-mony is here credited, Southerly pointed to the fact that at Harrisonburg "nobodywould say very much" if the employees missed' work for a day or two, but that attheKansas City plant the employees were excused "only if the company see fit."While Gooden did not articulate, Iithink it clear that at the time Southerly referredthe employees to the absenteeism clause in the Kansas City plant.As is apparent from the foregoing, Southerly was one of the foremen who' dis-cussed union contracts with the employees; and, in that connection, his discussionsincluded references to possible disadvantages which might result if the employeesselected the Union and a collective-bargaining agreement was negotiated.How-ever, although Southerly spoke to the employees in the manner as aforesaid, Ifind nothing in the testimony to support the complaint's allegation that Southerlymade unlawful threats or promises of benefits to employees because of their unionactivities.Accordingly, insofar as the complaint alleges that Southerly engagedin conduct violative of Section 8(a)(1) of the Act, I shall recommend that thisallegation be dismissed.13MarieMoubreyRuby McKenney, an employee of the Respondent at the times material hereto,testified that prior to the scheduled election Leadlady Marie Moubrey 14 approachedher at various intervals to show her certain clauses in Respondent's various collective-bargaining agreements.McKenney testified that on a number of these occasionsMoubrey stated that the employees would lose their profit-sharing and insuranceplans.She further testified that on one such occasion she asked Moubrey as tothemeaning of a certain contract and that Moubrey replied, "It means exactlywhat it says. In fact the corn is just beginning to pop . . . the plant will closedown if we vote the union in."Moubrey denied making any of the foregoingstatements and in fact denied that she ever spoke to McKenney about profit sharingor insurance.However, on cross-examination,Moubrey conceded that, "I toldthem [the employees] that they may lose their profit sharing when some of themaskedme." I credit McKenney's testimony concerning her conversations with12 In addition, Hanson: (a) referred to the Union as gangsters and (b) predicted thepossibilityof a strike if the employees selected the UnionWhile these statements showhostility to the Union, it is well settled that statements of this nature do not constituteindependent violations of Section 8(a)(1) of the Act."I have considered the testimony of Norma Martin concerning an incident which tookplace shortly after the scheduled electionConcerning this incident Martin testified,"Norman Southerly said that the Union would come back providing the company got ridof the ring leader, and he did specifically name Mary Breeden " I find no basis for findinga violation on this ambiguous testimony14Respondent does not dispute Moubrey's supervisory status and states in its brief that:"Leadladies are the first level of supervision at the Harrisonburg plant " IMCO ^ CONTAINER COMPANY OF HARRISONBURG,ETC.321Moubrey as set forth above.Accordingly, I find that by reason of Moubrey's threatsthe Respondent engaged in interference, restraint, and coercion within the meaningof Section 8 (a) (1) of the Act.Guy ShoemakerEmployee Robert Witherow testified that near the beginning of April he andseveral other employees were discussing the Union in the lunchroom when GuyShoemaker, a shift supervisor, came up and joined the discussion.According toWitherow, Shoemaker at one point told the group that "Mr. Butts could shut downthe plant and could close the doors if the Union came in."Mary Breedon, who wasalso present, testified that during this discussion, "he [Shoemaker] said that beforeMr. Butts would give us a 30-cent raise an hour to equal our wages to Kansas Citythat he thought the old man would close the doors first." Shoemaker concededmaking the statement attributed to him by Breedon, but otherwise denied only thatbe made any flat statement to the effect that the plant would shut down if the Unioncame in. I credit the testimony of Witherow 15 and find that Shoemaker's state-ment to the effect that Butts could close the plant if the Union came in was violativeof Section 8(a)(1) of the Act.16Wendell FishThe complaint alleges that Wendell Fish, a managerial representative in charge ofRespondent's fringe benefit program, made coercive statements to the employeesduring a speech he made on April 24, 1963.With the exception noted below, thereisno dispute as to what Fish said in his talk to the employees on this occasion.The focal point of Fish's discussion was to point out to the employees the benefitswhich they presently received as compared to those provided for under a contract atone of Respondent's organized plants.A blackboard was set up which reflected thecomparative figures of each.There is no evidence or contention that Fish in anyway misrepresented the facts which he thus presented to the employees. In addi-tion, Fish told the employees that if they elected the Union, "You may have a profit-sharing plan, you may have a pension plan or any other plan but whether or notthis will be the case will be dependent on the result of the negotiations and the con-tract ultimately agreed upon."Other than the foregoing, employee Mary Breedon testified that during the speechFish told the employees "we would lose our insurance if the union did get in." I donot credit Breedon's testimony as aforesaid. In the first place, she was the sole wit-ness to so testify. In view of the fact that Fish addressed all of the employees, itseems reasonable to assume that the General Counsel could have produced otherwitnesses to support this testimony.Secondly, Fish was in the higher strata of Re-spondent's supervisory structure.Since the evidence discloses that the managerialemployees were given legal advice as to their limitations in combating the Union,I think it highly unlikely that one in Fish's position would make a statement whichwould constitute such an obvious violation of the Act. In sum, other than the fore-going testimony which I have discredited, there is no evidence-of any coercive state-ments made by Fish in his speech of April 24 and I shall recommend that this alle-gation in the complaint be dismissed.3.Respondent's letters to employeesThe complaint further alleges that Respondent violated -Section 8(a)(1) of theAct by making coercive statements or promises of benefits in a series of letters to itsemployees, these bearing the dates of January 14 and April 17, 18, 19, 22, 23, and24, 1963.While the complaint is couched in the broadest of terms, the GeneralCounsel has again failed to delineate the portion or portions of these letters whichhe contends to be violative of the Act. I have examined these letters in their en-tirety and I find nothing in them which supports the allegation that they containstatements which are in violation of Section 8(a) (1) of the Act.While these lettersdo show that Respondent was quite vigorously opposed to the Union, I am satisfied15Witherow impressed me as an honest witness.He did not stretch the truth and freelyresponded to all questions put to him on cross-examination.16 Shoemaker conceded that he frequently discussed the Union with employees.In facthis testimony reflects that his activities in this regard were so extensive that he could notidentify all the employeesto whom hespoke nor could he recall everything he said onthese occasions.760-577-65-vol. 148-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the expressions contained therein come within the"free speech"protection ofSection 8(c) of the Act.17Accordingly,I shall recommend that this allegation inthe complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of Respondent as described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to constitute unfair labor practices tendto lead to labor practices burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesin violation of Section 8(a)( I) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Imco Container Company of Harrisonburg, a Division of Consolidated Thermo-Plastics Company,is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TextileWorkers Union of America, AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the Act.3.By the conduct set forth in section III which has been found to constitute un-fair labor practices, Respondent interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed to them by Section 7 of the Act, and thereby hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a) (1) of the Act.4.The Respondent has not engaged in the other unfair labor practices alleged inthe complaint which are not herein specifically found.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, I recommend that the Respondent, Imco ContainerCompany of Harrisonburg, a Division of Consolidated Thermo-Plastics Company,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their union activities in a manner constitutinginterference,restraint,or coercion in violation of Section 8(a)( I) of the Act.(b)Threatening employees with loss of economic benefits, including a threat toclose the plant,if they designated or attempted to get a union selected as theircollective-bargaining representative.(c) Promising or granting employees economic benefits for the purpose of dis-couraging their union activities.(d) In any like or related manner interfering,restraining,or coercing employeesin the exercise of the right to self-organization,to form labor organizations,to joinor assist the above-named Union, or any other labor organization,to engage in otherconcerted activities for purposes of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all of such activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a) Post at its plant in Harrisonburg,Virginia,copies of the attached noticemarked "Appendix A." 18Copiesof said notice,to be furnishedby theRegional17 L'make the same finding with respect to a notice which Respondent posted on Itsbulletin board contrasting the wage scale at its KansasCityplant to the wage scale atitsHarrisonburg plant. In this connection I note that the Union's campaign literaturealsomade comparisons of the wage scale at the Harrisonburg plant with other of Re-spondent's organized plants.11 In the event that this Recommended Order shall be adopted by the Board, the words"a Decision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby it decree of a United States Circuit Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order." LAMAR CREAMERY COMPANY323Director for Region 5 (Baltimore, Maryland), shall, after being duly signed by anauthorized representative of the Respondent, be posted by it immediately upon re-ceipt thereof, and be maintained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by said Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the said Regional Director, in writing, within 20 days from the dateof this Decision and Recommended Order, what steps the Respondent has taken tocomply therewith.19I further recommend that the complaint be dismissed insofar as it alleges that theRespondent violated the Act by conduct other than that found to be violative in thisDecision.19 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in the exer-cise of the rights guaranteed in Section 7 of the Act by promising or grantingthem economic benefits; or by changing the terms or conditions of their employ-ment:Provided, however,That nothing in this Recommended Order requiresus to vary or abandon any economic benefit or any term or condition of em-ployment which has heretofore been established.WE WILL NOT threaten our employees with loss of economic benefits, nor willwe threaten them with other reprisals if they designate or attempt to get TextileWorkers Union of America, AFL-CIO, or any other labor organization, se-lected as their collective-bargaining representative.WE WILL NOT interrogate our employees concerning their union activities.WE WILL NOT in any like or related manner interfere with, restrain, or co-erce our employees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyand all such activities.All our employees are free to become, to remain, or to refrain from becoming orremaining, members of any labor organization of their own choosing.IMCO CONTAINER COMPANY OF HARRISONBURG, A DIVISIONOF CONSOLIDATED THERMO-PLASTICS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(TtThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460,Extension 2100, if they have any questions concerning this notice or compliancewith its provisions.Lamar Creamery CompanyandGlenn Moss.Case No. 16-CA-1953.August 14, 1964DECISION AND ORDEROn May 11, 1964, Trial Examiner John P. von Rohr issued his De-cision in the above-entitled proceeding, finding that the Respondent148 NLRB No. 35.